                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MONTRELL BENARD JEFFERSON,                     *
                                               *
               Plaintiff,                      *
v.                                             *       No. 4:18CV00725-SWW
                                               *
TIM RYALS, Sheriff,                        *
Faulkner County Sheriff Office; et al.,        *
                                               *
               Defendants.                     *

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       IT IS SO ORDERED this 19th day of November, 2018.

                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE
